Title: To James Madison from Edmund Pendleton, 15 June 1789
From: Pendleton, Edmund
To: Madison, James


Dr. Sr.
Virga. June 15th. 1789.
Since my last I have recieved a Letter from my nephew Nathaniel Pendleton junr. of Georgia stating his information that besides the Judges of the Superior Court, one Fœdral Judge is to be appointed in each State I suppose for the trial of suits within the Appellate Jurisdiction: That he had written to his friends in New-York to sollicit for his appointment to that in Georgia, & as he had not the Honr. of being personally known to the President or to you, he requested my introduction to both. I will therefore venture to state his situation to you, wch. you’l do me a favr. in communicating to the President, and giving him Assistance if you find on a comparison with Competitors, you can do so, consistent wth. yr. Honr. & the Public Good. He was an Officer in a party who fought bravely without the lines, when Fort Washington was taken, & shared the fate of that Garrison in being a prisoner, in which he continued for some years on Long Island; he was fortunate enough to procure the use of some Books, which I have reason to beleive he read dilligently. After his exchange he went with the Army to the Southward, as one of General Green’s Aids, and at the close of the War applied to the Study of the law under his brother Judge Pendleton of Charles Town—after having procured a licence to Practice in this State and that, he removed to Georgia, where I am happy in hearing, he has met uncommon Success. Having gone through various offices, he was made Attorney General & now a Judge of their Superior Court; wch. I consider as a testimony of his merit, since he was a stranger & could not have procured them by family Interest or Connections. It will at least shew that he is not unpopular in that State, a circumstance perhaps not unworthy of Attention, provided ability & integrity be primarily secured. Your favr. on this Occasion will add to the great number already confer’d on Dr sr. Yr. mo. Affe.
Edmd Pendleton
